The Supreme Court properly granted the plaintiffs motion for summary judgment on the complaint. The plaintiff established its prima facie entitlement to judgment as a matter of law by submitting proof of the existence of the promissory note executed by the defendant and the defendant’s default in making payments pursuant to that note (see Verela v Citrus Lake Dev., Inc., 53 AD3d 574, 575 [2008]; Levien v Allen, 52 AD3d 578 [2008]; Anand v Wilson, 32 AD3d 808 [2006]). In opposition, the defendant failed to raise a triable issue of fact with respect to a bona fide defense (see Quest Commercial, LLC v Rovner, 35 AD3d 576 [2006]; Famolaro v Crest Offset, Inc., 24 AD3d 604 [2005]; Bank of N.Y. v Vega Tech. USA, LLC, 18 AD3d 678 [2005]). Contrary to the defendant’s contention, his claim *737that the 2005 agreement resolving then-ongoing litigation amended the terms of the promissory note is not supported by the evidence (see Raico v Concorde Funding Group, 60 AD3d 834, 836 [2009]).
The defendant’s remaining contention is without merit. Mastro, J.P., Belen, Hall and Austin, JJ., concur.